Citation Nr: 1116983	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as secondary to the Veteran's service-connected right knee disorder.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to the Veteran's service-connected right knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In April 2009 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Board remanded the Veteran's claim for further development in both February 2009 and October 2009.  The development requested in those remands has been completed, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a left knee disorder.

2.  The Veteran's low back disorder has not been shown to be causally or etiologically related to active service or to the Veteran's service-connected right knee disorder. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The Veteran's low back disorder is not proximately due to, the result of, or aggravated by service or a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009); 38 C.F.R. § 3.310(a) (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated October 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran was afforded several VA examinations during the pendency of the appeal in March 2010.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a left knee disorder and a low back disorder.  He has asserted that both of these conditions are secondary to his service-connected right knee disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability on the one hand and the condition said to be proximately due to the service-connected disability on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Board makes particular note that VA amended its regulations pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the October 10, 2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

The Veteran was granted entitlement to service connection for a right knee disorder in an August 2005 rating decision, assigned a 40 percent rating since May 2006.  In June 2006, the Veteran first claimed entitlement to service connection for a left knee disorder and low back disorder, asserting that these conditions were secondary to his service-connected right knee disorder from overcompensating and favoring.  A December 2006 rating decision denied entitlement to service connection for those conditions, finding that the evidence did not show that they were related to the Veteran's service-connected right knee disorder or otherwise related to service.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in April 2007.  The RO issued a Statement of the Case (SOC) in August 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2008.  The Veteran's claim first came before the Board in February 2009, at which time it was remanded for a hearing before a Veterans Law Judge.  Following that hearing, in October 2009, the Board again remanded the Veteran's claim, this time for further development, including a VA examination.  The development requested in both remands has been completed, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted, above, the Veteran's primary contention appears to be that he has a left knee disorder and low back disorder which were caused or aggravated by his service-connected right knee disorder.  The evidence in the claims file consists of service treatment records, private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.

The Veteran does not contend, and service treatment records do not support, that the Veteran had any manifestations of his claimed left knee disorder or low back disorder in service.  In fact, service treatment records are entirely negative for any treatment for or diagnosis of either condition.  

When the Veteran was examined in August 2006, it was noted that the examiner did not have the claims folder.  He indicated that he took pain medication and that the medication did not help alleviate the pain.  He reported stiffness, occasional swelling, and instability and giving way of the right knee.  He also reported locking of the right knee.  

The Veteran was afforded a VA examination in October 2006 in support of his claims.  With regard to his right knee, it was reported that he could only walk a couple hundred yards.  He reported that he had no limitations in his work.  He complained of pain radiating from his right knee to his back and hip.  

At that time the Veteran reported that he had strained his left knee and was experiencing pain and limitations on standing and walking.  The examiner noted that the Veteran's gait was antalgic, but stated that this was due to the Veteran's service-connected right knee disorder.  The examiner stated that there was no evidence of abnormal weight bearing, loss of bone, inflammatory arthritis or joint ankylosis.  X-ray evidence revealed mild to moderate degenerative changes of the posterior elements of the lower lumbar spine.  However, radiographic imagery also indicated a normal left knee.  The examiner stated that the Veteran's reported left knee strain was not due to overcompensation of the right knee.  The examiner also stated that the Veteran's low back disorder was consistent with age-acquired arthritis.  

Private treatment records from July 2008 show that the Veteran was treated for low back pain, pain in his right leg, a burning sensation in his mid-lower back region and some numbness in his left big toe.  Those records indicate that the Veteran denied any radicular-type pain from the Veteran's back into his legs.  Gait and coordination were noted to be unremarkable.  A November 2007 MRI was noted to have shown degenerative disease of the lumbar region and an annular tear at L4-5.  The examiner's impression was back pain syndrome with some suggestion of radicular pain.  However, he stated that most of the Veteran's pain may simply be related to degenerative arthritic disease and possible spinal stenosis.  

In April 2009 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that with prolonged standing his knee starts hurting and that this pain goes up into his back and down his left leg.  He reported that he has to shift his weight from leg to leg and that he began developing left knee and low back pain several years ago.  He also reported experiencing an injury to his back several years earlier, but stated that it was fixed at that time.  The Veteran's representative argued that the October 2006 VA examination was inadequate based on a lack of rationale.  

The Veteran was afforded an additional VA examination in November 2009.  In his report the examiner first noted that the Veteran had a normal bilateral knee MRI in October 2007, indicating no arthritic changes, meniscal tears or cartilage damage.  The examiner also noted a February 2009 MRI, which indicated very mild age-acquired degenerative disc disease of the lumbar spine, as well as some minor bulges.  During that examination, with regard to his right knee, the Veteran stated that he has anterior knee pain, especially with prolonged standing and while driving.  He also stated that he feels his knee condition makes his job as a policeman more difficult because he cannot run or subdue people like he used to.  The Veteran indicated that his left knee is pretty much the same as his right knee.  On physical examination the examiner stated that the Veteran's left knee appeared anatomically normal.  He stated that there was no tenderness or swelling.  Flexion was to 140 degrees and extension was full.  Repeated flexion and extension did not produce any indication of pain, weakness or fatigue.  Lateral and medial stress showed no laxity of lateral, medial, or collateral ligaments.  Anterior and posterior drawer signs were negative, indicating intact anterior and posterior cruciate ligaments.  McMurray's sign was also negative and the Veteran was able to ambulate without appearance of discomfort.  With regard to his low back, the Veteran stated that sitting for a long period of time causes pain and burning.  The examiner noted that the Veteran was able to rise out of a chair without the use of his hands or arms.  In addition, the Veteran's gait and posture were normal, except for a painful limp on the right ankle due to a previous fracture.  Physical examination did not reveal any indication spinous or paraspinous tenderness or muscle spasm.  Range of motion studies revealed flexion to 90 degrees and extension to 30 degrees.  Straight leg lift was negative on both the right and left.  There was no indication of lower extremity radiculopathy or sensory deprivation.  There was also no indication of muscle atrophy or loss of strength.  Radiographic imagery demonstrated no significant bone or joint abnormality associated with the left knee.  There was no fracture and no degenerative changes were seen.  Imagery of the Veteran's lower back revealed stable degenerative disc disease at L1-2 and L2-3 with disc space narrowing and osteophytes.  Facet hypertrophy was noted at L4-5 and L5-S1.  The remainder of the intervertebral disc spaces were preserved and vertebral body heights were maintained.  Alignment was normal.  The examiner assessed the Veteran with normal bilateral knees and mild age-acquired degenerative disc disease of the lumbar spine.  He stated that the Veteran's left knee was entirely within normal limits.  With regard to the Veteran's back, the examiner stated that the Veteran's demonstrated condition is typical for aging and actually less than what he would expect to see in an individual the Veteran's age.  He stated that it would be a stretch of the imagination to indicate that normal knees would cause any kind of back disability and that the Veteran's lumbar spine problem is not secondary to the Veteran's knees.  

After a review of all the evidence presented, the Board finds that the Veteran does not have a left knee disorder.  In so finding the Board places the greatest probative value on the November 2009 VA examination.  This report addresses all the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  The November 2009 report contains a thorough review, physical examination, radiographic evidence and a well-reasoned medical opinion.  The evidence supporting the Veteran's claim that he has a left knee disorder consists solely of his own unsupported statement, and includes no reference to any clinical evidence to support such a finding.  

Furthermore, with regard to both the Veteran's low back disorder and his claimed left knee disorder, the Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the existence of a specific disorder or the etiological basis of any such disorder.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the Veteran's claimed conditions and his service-connected right knee disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   In sum, the Veteran's lay statements are outweighed by the other evidence of record, including the November 2009 VA examination report, which indicates that the Veteran does not have a left knee disorder and that the Veteran's low back disorder is not in any way related to his service-connected right knee disorder.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 


ORDER

Entitlement to service connection for a left knee disorder, claimed as secondary to the Veteran's service-connected right knee disorder, is denied.

Entitlement to service connection for a low back disorder, claimed as secondary to the Veteran's service-connected right knee disorder, is denied. 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


